                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA                    )
                                            )
             v.                             )   No. 2:17 CR 51
                                            )
TRACIE LYNNE ELLIS                          )


                                 AMENDED
                        ACCEPTANCE OF PLEA OF GUILTY 1

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge (DE # 39), to which the defendant has waived objection, and subject to this

court’s consideration of the Plea Agreement pursuant to FED. R. CRIM. P. 11(c)(3), the

Magistrate Judge’s findings are now ADOPTED, and defendant’s plea of guilty to the

offense charged in Count 5 of the Indictment is now hereby ACCEPTED.

                                            SO ORDERED.

      Date: October 3, 2019

                                            s/James T. Moody
                                            JUDGE JAMES T. MOODY
                                            UNITED STATES DISTRICT COURT




      1
       This Amended Acceptance of Plea of Guilty replaces the document appearing at
Docket Entry # 43.
